DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 5/26/2022 is acknowledged.  The traversal is on the ground(s) that “the requirement of having removed at least a portion of the first and/or second fiber layer is thus a distinguishing feature over Servo of both the claims of Group I and of Group II. Thus, Groups I and II relate to a single general inventive concept under Rule 13.1 PCT because they require the special technical feature of at least a portion of the first and/or second fiber layer to be removed”. This is not found persuasive because as shown in the 102 rejection below Servo teaches all the features recited in claim 1.  Therefore, independent claim 1 is not considered inventive, as the limitations taught therein are anticipated by Servo. Accordingly, if at least one claim is not considered inventive, there cannot be a shared inventive technical feature in ALL claims and thus there is a lack of unity. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/26/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Servo (WO 82/02412).
Regarding claim 1, Servo discloses a carrier material (Figs. 1-6) comprising at least a first thermoplastic fiber layer (strip 1; see abstract) and a second thermoplastic fiber layer (strip 2; see abstract), wherein the first thermoplastic fiber layer and the second thermoplastic fiber layer are nonwoven thermoplastic fiber layers (see abstract), wherein at least a part of the first thermoplastic fiber layer and/or the second thermoplastic fiber layer at at least one boundary of the carrier material is removed to provide a form-fit connection (Figs. 1-6; page 5, line 12 to page 6, line 2). Furthermore, claim 1 defines the product by how the product was made. The limitation “is removed" is deemed a process limitation. Thus, claim 1 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies at least part of the first thermoplastic fiber layer and/or the second thermoplastic fiber layer at at least one boundary of the carrier material having a reduced thickness. As shown above, Servo suggests such a product.
Regarding claim 2, Servo discloses a part of the first thermoplastic fiber layer and/or second thermoplastic fiber layer at at least two boundaries of the carrier material is removed (Figs.1-6; see abstract). Furthermore, claim 2 defines the product by how the product was made. The limitation “is removed" is deemed a process limitation. Thus, claim 2 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies at least part of the first thermoplastic fiber layer and/or the second thermoplastic fiber layer at at least two boundaries of the carrier material having a reduced thickness. As shown above, Servo suggests such a product.
Regarding claim 3, Servo discloses a part of the first thermoplastic fiber layer and/or second thermoplastic fiber layer of opposing boundaries of the carrier material is removed (Figs. 1-6; see abstract). Furthermore, claim 3 defines the product by how the product was made. The limitation “is removed" is deemed a process limitation. Thus, claim 3 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies at least a part of the first thermoplastic fiber layer and/or the second thermoplastic fiber layer of opposing boundaries of the carrier material having a reduced thickness. As shown above, Servo suggests such a product.
Regarding claim 4, Servo discloses the thickness of a first part of a connecting area is 0% to 90% of the thickness of the remaining carrier material, where a part of the first thermoplastic fiber layer and/or second thermoplastic fiber layer is removed (Figs. 1-6; page 5, lines 12-33). Furthermore, claim 4 defines the product by how the product was made. The limitation “is removed" is deemed a process limitation. Thus, claim 4 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies the thickness of a first part of a connecting area is 0% to 90% of the thickness of the remaining carrier material, where a part of the first thermoplastic fiber layer and second thermoplastic fiber layer have a reduced thickness. As shown above, Servo suggests such a product.
Regarding claim 8, Servo discloses the first thermoplastic fiber layer and the second thermoplastic fiber layer comprising mono-component fibers (page 3, lines 29-30).
Regarding claim 9, Servo discloses the first thermoplastic fiber layer and the second thermoplastic fiber layer being nonwoven layers of fibers (page 4, lines 23-24).


Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potluri et al. (WO 2004/090211) [hereinafter Potluri].
Regarding claim 1, Potluri discloses a carrier material (fabric panel) comprising at least a first thermoplastic fiber layer and a second thermoplastic fiber layer (claims 1 and 2), wherein the first thermoplastic fiber layer and the second thermoplastic fiber layer are nonwoven thermoplastic fiber layers (claims 11 and 13), wherein at least a part of the first thermoplastic fiber layer and/or the second thermoplastic fiber layer at at least one boundary of the carrier material is removed to provide a form-fit connection (Figs. 2a-2b, edge region 24; Fig. 3a). Furthermore, claim 1 defines the product by how the product was made. The limitation “is removed" is deemed a process limitation. Thus, claim 1 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies at least part of the first thermoplastic fiber layer and/or the second thermoplastic fiber layer at at least one boundary of the carrier material having a reduced thickness. As shown above, Potluri suggests such a product.
Regarding claim 2, Potluri discloses a part of the first thermoplastic fiber layer and/or second thermoplastic fiber layer at at least two boundaries of the carrier material is removed (Fig. 3a). Furthermore, claim 2 defines the product by how the product was made. The limitation “is removed" is deemed a process limitation. Thus, claim 2 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies at least part of the first thermoplastic fiber layer and/or the second thermoplastic fiber layer at at least two boundaries of the carrier material having a reduced thickness. As shown above, Potluri suggests such a product.
Regarding claim 3, Potluri discloses a part of the first thermoplastic fiber layer and/or second thermoplastic fiber layer of opposing boundaries of the carrier material is removed (Fig. 3a). Furthermore, claim 3 defines the product by how the product was made. The limitation “is removed" is deemed a process limitation. Thus, claim 3 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies at least a part of the first thermoplastic fiber layer and/or the second thermoplastic fiber layer of opposing boundaries of the carrier material having a reduced thickness. As shown above, Potluri suggests such a product.
Regarding claim 4, Potluri discloses the thickness of a first part of a connecting area is 0% to 90% of the thickness of the remaining carrier material, where a part of the first thermoplastic fiber layer and/or second thermoplastic fiber layer is removed (Fig. 3a; pg. 11, lines 1-22). Furthermore, claim 4 defines the product by how the product was made. The limitation “is removed" is deemed a process limitation. Thus, claim 4 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies the thickness of a first part of a connecting area is 0% to 90% of the thickness of the remaining carrier material, where a part of the first thermoplastic fiber layer and second thermoplastic fiber layer have a reduced thickness. As shown above, Potluri suggests such a product.
Regarding claim 6, Potluri teaches a scrim comprising warp threads and weft threads in the carrier material (page 11, line 24 to page 12, line 2).
Regarding claim 8, Potluri discloses the first thermoplastic fiber layer and the second thermoplastic fiber layer comprising mono-component fibers (claim 13).
Regarding claim 9, Potluri discloses the first thermoplastic fiber layer and the second thermoplastic fiber layer being nonwoven layers of fibers (claims 11 and 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Potluri.
	Potluri fails to teach the length and/or width of the first thermoplastic fiber layer and the second thermoplastic fiber layer differing of at least 0.5 cm. Potluri teaches that the fiber layers may be any suitable shape or size depending on the application envisaged (page 12, lines 21-27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the length and/or width of the first thermoplastic fiber layer and the second thermoplastic fiber layer in Potluri differing of at least 0.5 cm in order to form the desired size or shape of the panel. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The cited prior art above fails to teach or suggest the distinct feature of “the warp and/or weft threads of the scrim comprising high modulus fibers having a tensile modulus of at least 5 GPa”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781